This is an application by Isaac Wilkinson, for writ of habeas corpus, by which he seeks to be let to bail pending the final hearing and determination of a charge of murder filed against him in Washington county, wherein upon his preliminary examination *Page 672 
he was held to answer for the murder of one William Paris, by shooting him with a pistol on the 4th day of November, 1917.
The petitioner avers that he is now unlawfully imprisoned and restrained in the common jail of Washington county by the sheriff of said county, and that he is not guilty of the said crime of murder charged in said information; that the proof of his guilt is not evident, nor the presumption thereof great.
Attached to said petition and made a part thereof is a duly certified transcript of the evidence taken on the application to the district court of Washington county for admission to bail in said cause, which application was denied.
The Attorney General concedes that upon the showing made the petitioner is entitled to bail.
Upon a careful consideration of the evidence we are of the opinion that the petitioner herein is entitled to be admitted to bail. It is therefore ordered that said plaintiff, Isaac Wilkinson, be admitted to bail upon the charge of murder now pending against him, and that his bail be, and the same is hereby, fixed in the sum of $15,000, bond to be conditioned as required by law, and upon the approval of the same by the court clerk of said county petitioner be enlarged upon bail.